Case 8:19-cr-00044-EAK-TGW Document 14 Filed 04/10/19 Page 1 of 4 PageID 41




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


  UNITED STATES OF AMERICA

     v.                                        CASE NO. 8:19-cr-44-T-17TGW

  VIVIENNE YVETTE SELLERS


      UNITED STATES’ MOTION TO RECONSIDER AND MODIFY
        DEFENDANT’S CONDITIONS OF PRETRIAL RELEASE

          The United States hereby requests that the Court reconsider and modify

  defendant Vivienne Yvette Sellers’ conditions of pretrial release. In support

  thereof, the government states the following:

          1.    On February 5, 2019, the United States filed an Information

  charging the defendant with one count of receipt of child pornography, in

  violation of 18 U.S.C. § 2252(a)(2) and (b)(1). Doc. 1.

          2.    Count One of the Information carries a mandatory minimum

  sentence of 5 years’ imprisonment and a maximum sentence of 20 years’

  imprisonment.

          3.    The defendant appeared for her initial appearance and change of

  plea hearing on April 8, 2019. Doc. 9. The defendant pleaded guilty to Count

  One of the Information. Id. At that time, the United States explained to the

  Court that a statutory presumption of dangerousness and risk of flight applies
Case 8:19-cr-00044-EAK-TGW Document 14 Filed 04/10/19 Page 2 of 4 PageID 42




  due to the nature of the charges. See 18 U.S.C. § 3142(e)(3)(E). The United

  States, however, did not seek to detain the defendant and argued to the Court

  that reasonable conditions to assure the defendant’s appearance in court and

  the safety of the community exist. As such, the United States requested that

  the defendant be released and subject to electronic monitoring and pretrial

  release conditions in accordance with the Adam Walsh Act, which is codified

  at 18 U.S.C. § 3142(c)(1)(B).

        4.     The Court released the defendant on her personal recognizance

  over the United States’ objection. Docs. 9, 13.

        5.     In any case that involves a minor victim under 18 U.S.C.

  § 2252(a)(2), any release order shall contain, at a minimum, a condition of

  electronic monitoring and each of the following conditions:

               a.     Abide by specified restrictions on personal associations,

  place of abode, or travel;

               b.     Avoid all contact with an alleged victim of the crime and

  with a potential witness who may testify concerning the offense;

               c.     Report on a regular basis to a designated law enforcement

  agent, pretrial services agency, or other agency;




                                          2
Case 8:19-cr-00044-EAK-TGW Document 14 Filed 04/10/19 Page 3 of 4 PageID 43




               d.    Comply with a specified curfew; and

               e.    Refrain from possessing a firearm, destructive device or

  other dangerous weapon.

  18 U.S.C. § 3142(c)(1)(B).

        6.     Counsel for the defendant objects to this motion.

        Because these statutorily mandated conditions were not imposed, the

  United States respectfully requests that the Court reconsider and modify the

  defendant’s current conditions of pretrial release to comply with 18 U.S.C.

  § 3142(c)(1)(B).

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                   By:   /s/ Lisa M. Thelwell___________
                                         Lisa M. Thelwell
                                         Assistant United States Attorney
                                         Florida Bar No. 100809
                                         400 N. Tampa Street, Suite 3200
                                         Tampa, Florida 33602-4798
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6358
                                         E-mail:      lisa.thelwell@usdoj.gov




                                         3
Case 8:19-cr-00044-EAK-TGW Document 14 Filed 04/10/19 Page 4 of 4 PageID 44




  U.S. v. Vivienne Sellers                         Case No. 8:19-cr-44-T-17TGW



                             CERTIFICATE OF SERVICE

         I hereby certify that on April 10, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system, which

  will send a notice of electronic filing to counsel for the parties of record.

                Simone Lennon, Esq.


                                            /s/ Lisa M. Thelwell       __________
                                            Lisa M. Thelwell
                                            Assistant United States Attorney
                                            Florida Bar No. 100809
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail:      lisa.thelwell@usdoj.gov




                                           4
